Case: 20-60341     Document: 00516033880          Page: 1    Date Filed: 09/28/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                  September 28, 2021
                                  No. 20-60341
                                                                     Lyle W. Cayce
                                Summary Calendar
                                                                          Clerk


   Ronald E. Gillette,

                                                            Plaintiff—Appellant,

                                       versus

   Doctor John Jackson,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No. 3:18-CV-106


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Ronald E. Gillette, U.S. Virgin Islands prisoner # 16-012, filed a civil
   rights action complaining of conditions of confinement at the Tallahatchie
   County Correctional Facility (TCCF) in Tutwiler, Mississippi.                    He
   consented to entry of judgment by the magistrate judge.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60341      Document: 00516033880          Page: 2   Date Filed: 09/28/2021




                                    No. 20-60341


          The only remaining defendant was prison physician Anthony Jackson
   (Dr. Jackson), and the claim against him related only to noise disturbances
   caused by mentally ill inmates. The magistrate judge granted Dr. Jackson’s
   motion for summary judgment and dismissed the amended complaint
   without prejudice pursuant to 42 U.S.C. § 1997e(a) because Gillette failed to
   exhaust his administrative remedies.
          We review the magistrate judge’s summary judgment ruling de novo.
   See Hyatt v. Thomas, 843 F.3d 172, 176 (5th Cir. 2016). Summary judgment
   is appropriate “if the movant shows that there is no genuine dispute as to any
   material fact and the movant is entitled to judgment as a matter of law.”
   Fed. R. Civ. P. 56(a); see also Washburn v. Harvey, 504 F.3d 505, 508 (5th
   Cir. 2007). “The non-moving party must then come forward with specific
   facts showing there is a genuine issue for trial.” Washburn, 504 F.3d at 508.
   “We review evidence in the light most favorable to the nonmoving party, but
   conclusional allegations and unsubstantiated assertions may not be relied on
   as evidence by the nonmoving party.” Carnaby v. City of Houston, 636 F.3d
   183, 187 (5th Cir. 2011).
          Under the Prison Litigation Reform Act (PLRA), “[n]o action shall
   be brought with respect to prison conditions under section 1983 of this title,
   or any other Federal law, by a prisoner confined in any jail, prison, or other
   correctional facility until such administrative remedies as are available are
   exhausted.” § 1997e(a); see also Woodford v. Ngo, 548 U.S. 81, 84 (2006).
   The exhaustion requirement is mandatory. Jones v. Bock, 549 U.S. 199, 211
   (2007).
          To properly exhaust his claims, a prisoner must pursue all available
   avenues of relief and must comply with all administrative deadlines and
   procedural rules. Cowart v. Erwin, 837 F.3d 444, 451 (5th Cir. 2016). In
   determining what remedies are “available,” we examine “the applicable




                                          2
Case: 20-60341       Document: 00516033880           Page: 3     Date Filed: 09/28/2021




                                      No. 20-60341


   procedural rules . . . defined . . . by the prison grievance process itself.” Jones,
   549 U.S. at 218 (internal quotation marks and citation omitted). Proper
   exhaustion is required, see Woodford, 548 U.S. at 87-91, which “demands
   compliance with an agency’s deadlines and other critical procedural rules,”
   id. at 90. “Exhaustion is defined by the prison’s grievance procedures, and
   courts neither may add to nor subtract from them.” Cantwell v. Sterling, 788
   F.3d 507, 509 (5th Cir. 2015).         The sole exception to the exhaustion
   requirement is that “the remedies must indeed be ‘available’ to the
   prisoner.” Ross v. Blake, 136 S. Ct. 1850, 1856 (2016) (citation omitted).
          Gillette does not dispute that he failed to comply with the TCCF
   grievance procedures. He asserts that, in seeking a remedy, he is not limited
   to use of the TCCF grievance system, which is a means of obtaining relief
   and not a requirement. Gillette, who is a U.S. Virgin Islands prisoner, states
   that he complained of the prison conditions at the TCCF to U.S. Virgin
   Islands officials and to the U.S. Department of Justice. These contentions
   are without merit. Gillette’s efforts to circumvent the prison grievance
   procedures by appealing to other authorities, if true, do not satisfy the
   PLRA’s exhaustion requirement, which mandates compliance with
   institutional grievance procedures. See Jones, 549 U.S. at 218; Woodford, 548
   U.S. at 90.
          Gillette also asserts that he attempted to obtain relief through the
   prison grievance process but had a medical emergency, that grievance drop
   boxes were removed in three pods because they were damaged by moisture,
   and that he gave his grievances to a prison employee. He contends in
   conclusional fashion that TCCF staff are indifferent and resistant and that
   the TCCF grievance policy is “impressive on paper” but is “inefficient and
   ineffective” in urgent circumstances. These contentions are unsupported by
   summary judgment evidence and are without merit.




                                            3
Case: 20-60341     Document: 00516033880           Page: 4   Date Filed: 09/28/2021




                                    No. 20-60341


          The PLRA exhaustion requirement is not subject to exceptions based
   on the circumstances in individual cases. See Ross, 136 S. Ct. at 1856-58.
   Gillette has not shown that there is a genuine issue of material fact with
   respect to whether the prison grievance procedures are incapable of use to
   obtain relief. See id. at 1859. The record reflects that Gillette has employed
   the prison grievance process previously, just not with respect to the claims
   asserted against Dr. Jackson.       The magistrate judge’s judgment is
   AFFIRMED. Gillette’s opposed motion for leave to file a supplemental
   brief is DENIED.




                                         4